Order entered November 4, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00454-CR

                     WILLIAM THOMAS NICHOLAS JR, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the County Criminal Court No. 10
                                 Dallas County, Texas
                         Trial Court Cause No. MC15-A0588-L

                                         ORDER
        The Court DENIES appellant’s November 2, 2015 motion for extension of time for reply

to State’s brief.

        We ORDER the Clerk of the Court to send a copy of this order to William Thomas

Nicholas, Jr., TDCJ No. 1680033, Clements Unit, 9601 Spur 591, Amarillo, Texas, 79107-9606.


                                                    /s/   LANA MYERS
                                                          JUSTICE